                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )   Criminal Action No. 11-00231-KD-N
                                                  )
MATRICE DANIELLE WALKER,                          )
                                                  )
        Defendant.                                )

                                             ORDER

        This action is before the Court on defendant Matrice Danielle Walker’s motion pursuant to

the First Step Act (doc. 95). Walker completed his original sentence. He is now serving a 9-month

sentence for revocation of supervised release (doc. 94). Walker asserts that he should be given 19

days of good time credit pursuant to the Act. He moves the Court to grant his relief and “order that

the [Bureau of Prisons] apply the First Step Act to his current term of imprisonment by reducing its

duration accordingly.” (doc. 95, p. 2).

        The First Step Act directs the Attorney General acting through the Director of the Bureau of

Prisons to take certain actions regarding the calculation of good time credit for federal prisoners.

See 18 U.S.C. § 3632; 18 U.S.C. § 3624. The Act did not give the federal courts authority to

calculate the good time credit. See United States v. Kamber, 2019 WL 399935, at *2 (S.D. Ill. Jan.

31, 2019) (slip copy) (“To the extent the defendant asks the Court to order other relief under the

First Step Act such as, for example, additional sentence credit, the Bureau of Prisons will determine

how to implement those portions of the act. Should the defendant dispute that determination, he

may then file a lawsuit after exhausting administrative remedies.”). Therefore, this Court does not

have jurisdiction to re-calculate Walker’s good time credit. Accordingly, the motion is DISMISSED

for lack of jurisdiction.

        DONE and ORDERED this 27th day of February 2019.

                                                      s/ Kristi K. DuBose
                                                      KRISTI K. DuBOSE
                                                      CHIEF UNITED STATES DISTRICT JUDGE
